NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 18, 2021 *
                              Decided November 19, 2021

                                         Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 20-3453

ERIC BERNARD,                                   Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Northern District of
                                                Illinois, Western Division.
       v.
                                                No. 3:15-cv-50277
ROGER SCOTT, et al.,
    Defendants-Appellees.                       Iain D. Johnston,
                                                Judge.

                                       ORDER

       Eric Bernard sued officials of DeKalb County, Illinois, under 42 U.S.C. § 1983 for
violating his rights under the First, Eighth, and Fourteenth Amendments during
multiple detentions at the county jail since 2009. He alleged that jail staff failed to
provide medical and mental-health services, improperly kept him in administrative



       After examining the briefs and record, we have concluded that the case is
       *

appropriate for disposition without oral argument. See FED. R. APP. P. 34(a)(2).
No. 20-3453                                                                          Page 2

segregation, discriminated against him because of his race, retaliated against him for
filing lawsuits, and restricted his access to religious services.

       Both Bernard, who had the services of recruited counsel, and the defendants
ultimately moved for summary judgment. The district court concluded that some of
Bernard’s claims were untimely, others were barred by a failure to exhaust
administrative remedies, and his claims for injunctive relief were moot because Bernard
was no longer in the DeKalb County Jail. (He is now in a state prison.) As to the rest, the
court determined that Bernard failed to raise a genuine issue of material fact about any
violation of his constitutional rights and therefore entered judgment for the defendants.

       Bernard appealed and asked this court to recruit counsel for him. The motions
judge denied the request while explaining that “the panel assigned to decide this case
may recruit counsel if it finds that step appropriate after reviewing the briefs.” The
appeal proceeded to briefing, and after reviewing the parties’ submissions, we conclude
that the case must be dismissed.

        In his appellate briefs, Bernard raises no arguments about his substantive claims
and cites no authority. Instead, in both his opening and reply briefs, he asks for an
attorney, asserting that he is incapacitated from a stroke and afflicted with mental
illness, and that his jailhouse lawyer is being harassed. But without even a preview of
the potential issues on appeal, we will not reconsider the denial of Bernard’s motions
for recruited counsel. Because Bernard does not engage with the issues on appeal, the
defendants ask us to dismiss the appeal under Rule 28 of the Federal Rules of Appellate
Procedure.

       We liberally construe pro se filings, but we still must be able to discern a party’s
argument and the basis for it. FED. R. APP. P. 28(a)(8)(A); Anderson v. Hardman, 241 F.3d
544, 545 (7th Cir. 2001). We will not consider undeveloped arguments for remand or
reversal; the appellant’s brief must engage with the reasons that he lost. See Shipley v.
Chicago Bd. of Election Comm’rs, 947 F.3d 1056, 1062–63 (7th Cir. 2020); Klein v. O’Brien,
884 F.3d 754, 757 (7th Cir. 2018). From Bernard’s briefs, we discern no basis to disturb
the district court’s judgment, and we “cannot fill the void by crafting arguments and
performing the necessary legal research.” Anderson, 241 F.3d at 545; see also Jeffers v.
Comm'r, 992 F.3d 649, 653 (7th Cir. 2021).

                                                                               DISMISSED